Response to Arguments
1.	Applicants argue that “Claims 9 and 14 have been amended; and Applicants believe that any bases for rejection under § 112 now been removed”.

1.	The amendments to claims 9 and 14 do not remove the basis for the 112 rejection, because the concern regarding the phrase “formed polysilicon” was not addressed.

2.	Applicants’ comments on the interpretation by the office are that “The alternating conductive and dielectric tiers of claim 2 (such as dielectric film 12 of Ishikawa) are formed over the etch stop”, preclude interpretation of dielectric film tiers 12 as representing the etch stop.  Etch stop layers can be formed over each other without taking away the ability of each layer to perform the function of etch stop” 

2.	Claim 2 recites “forming dielectric etch stop over a substrate; 
forming alternating conductive tiers and dielectric tiers above the etch stop material”.
Ishikawa et al. teach in figures 2-8 and related text a method comprising: 
forming dielectric etch stop material (12 since the etch stops at layer 16L, see figure 2 and 8 and related text) over a substrate 11; 


3.	Applicants argue that “the polysilicon in Ishikawa does not contact any of dielectric tiers 12. Instead, the polysilicon of Ishikawa is only formed after layers 25-27, and therefore only contacts oxide 27 and polysilicon 16L”.

	3.	The final structure of claim 2 does not require a polysilicon be formed extending within the trench.  The final structure of claim 2 requires an oxide formed extending within the trench.  Said oxide is formed by oxidizing a polysilicon.  In this respect, Saito et al. teach an oxide is formed by oxidizing a polysilicon.  Therefore, the combination of Ishikawa and Saito teach polysilicon be formed extending within the trench and contacting the dielectric etch stop material and then oxidizing the polysilicon.

	4.	Applicants argue that the statement that “it is known in the art to form an oxide layer by oxidizing a polysilicon material. In other words, it is not an inventive step or an unknown process to convert a polysilicon material to oxide by oxidation” is “unduly broad, and therefore misleading. By analogy to other semiconductor processing, the mere fact that plasma deposition is known does not of itself render all uses of plasma deposition in semiconductor processing to be obvious. In the current analysis, the mere fact that oxidation of polysilicon, per se, is known for some purposes does not mandate, 

	4.	The office does not believe that the statement “it is known in the art to form an oxide layer by oxidizing a polysilicon material.  In other words, it is not an inventive step or an un-known process to convert a polysilicon material to oxide by oxidation” is “unduly broad, and therefore misleading”.  A functional limitation, which is conventional or well-known in the art, is not broad and misleading.

	5.	Applicants argue that “such reliance [between Walker’s teaching of removing nitride with an acid process, and the recited operations of “removing at least a portion of the nitride material using acid to form nitride structures within the recesses where respective nitride material remains] is not proper. Applicant does not understand the underlined characterization of Ishikawa, as the nitride material 26 is continuous within the formed trench, and parallel to Ishikawa’s polysilicon”. 

	5.	Applicants’ arguments against Walker are unclear.  The claim recites “removing at least a portion of the nitride material using acid”.  Walker et al. teach in paragraph [0063] removing a portion of the nitride material uses a hot phosphoric acid. Therefore, the office does not understand why the rejection is not proper, as argue by applicants.



6.	Son calls insulating layer 58 a “blocking layer”.  Therefore, it is understood, that “blocking layer” can function as an etch stop. Furthermore, it is well known in the art to use aluminum oxide as an etch stop layer.  See for example paragraph [0008] of reference #2001/0046784.

7.	Applicants argue that “Walker’s teaching is of removing a sacrificial nitride layer (18), and therefore not of removing a portion of the nitride material, as claimed. Ishikawa is silent as to removal of any nitride material, as it uses a continuous nitride film charge storage layer”.

7.	Walker is cited to teach an artisan the claimed limitation of “removing a portion of the nitride material uses a hot phosphoric acid”.  Applicants admit that Walker teach removing a sacrificial nitride layer 18.  Therefore, it is unclear as to why applicants argue that Walker does not teach removing a portion of the nitride material, as claimed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
1/11/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800